DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 9/7/2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection element" in line 10 and in line 11.  This limitation renders the claim indefinite because it is unclear as to which of the “at least one connection element” said limitation refers to.
Claim 1 recites the limitation “the busbar” in line 12.  This limitation renders the claim indefinite because it is unclear as to which of the first busbar, second busbar and at least one busbar said limitation refers to.
Claim 1 recites the limitation "the terminal” in line 12.  This limitation renders the claim indefinite because it is unclear as to which of the negative terminal, positive terminal and at least one terminal said limitation refers to.
	Claims 2-7 are rendered indefinite due to their dependency on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-004212A in view of Kim (US 2013/0115481 A1).

a negative terminal (negative electrode terminal 132 [0033]);
a positive terminal (positive electrode terminal 131 [0033]); and
a fast discharging device (battery short circuiting element 10 [0034] which safely discharges the battery [0001]) including;
a first busbar that is electrically connected to the negative terminal (negative electrode connection member 12 [0034]);
a second busbar that is electrically connected to the positive terminal (positive electrode connection member 11 [0034]); and
an activation unit that is connected to the first busbar and to the second busbar (short circuiting element 13 [0034]).
However, JP 2013-004212A does not disclose characterized in that at least one connection element is arranged between at least one busbar and at least one terminal, whereat the connection element is electrically conductive and a melting temperature of the connection element is lower than a melting temperature of the busbar and lower than a melting temperature of the terminal.
Kim discloses lead plates respectively bonded onto the electrode terminal and cap plate ([0046]), wherein bonding includes soldering ([0066]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 2, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the battery cell includes a housing forming one of the positive terminal and negative terminal, and the other of the positive terminal and negative terminal protrudes from the housing (connect either positive or negative electrode terminal with housing 102 which is made of an electrically conductive metal member [0069]).
Regarding claim 3, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the positive terminal and negative terminal each have a flat contact surface, the contact surfaces of the positive and negative terminals arranged parallel offset in respect to one another (Fig. 6B, 9B, 10).
Regarding claim 4, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the first and second busbars extend from the activation unit in opposite directions (Fig. 1-10).
Regarding claim 5, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the first and second busbars each have a flat contact area, the contact areas of the positive and negative terminals arranged parallel offset in respect to one another (Fig. 1-10).
Regarding claim 6, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  Kim further discloses the first busbar overlaps the negative terminal in a first contact zone, and a first connection element arranged between the first busbar and the negative terminal extends over the entire first contact zone; and/or the second busbar overlaps the positive terminal in a second contact zone, and a second connection element arranged between the second busbar and the positive terminal extends over the entire second contact zone (bonding [0046] by soldering [0066]).
Regarding claim 7, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  Kim further discloses the at least one connection element is made of a metallic alloy (soldering [0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/16/2021